NO. 28773

IN THE SUPREME COURT OF THE STATE OF HAWA%§

  
 
  
  

MICHAEL ST. CLAIR COMBS IRREVOCABLE TRUST; THE GU
COMBS,

III IRREVOCABLE TRUST; THE MARTHA COMB
CATHERINE ANNE MOORE~AIRTH; CHARLES SLOGGETT; CARE

KRISTEN J. LA DOW; ROBERT B. JORDAN; MICHAEL P.

GUY ST. CLAIR COMBS; MARION WILCOX COMBS; THV

§ SORDAM
JONATHAN W. FISHER; ANTHONY H. FISHER; GALEN M. FISHER;
TIMOTHY W. FISHER; RICHARD SLOGGETT, JR.;

GERALD W. FISHER;
THE CATHERlNE ANNE MOORE-AIRTH REVOCABLE TRUST; THOMAS JOHNSTON,
ANNE SLOGGETT HAMILTON; ARTHUR W.

SLOGGETT; SUSAN CHAMBERLAIN;

ERIK PETERSON; PATRICK FISHER; and SHERRI SLOGGETT-SHANKS,

Petiti0nerS/Resp0ndentS/Plaintiffs-AppellantS/Cr0SS-AppelleeS;
di vS.

CASE BIGELOW & LOMBARDI, a law COrpOratiOn; DANIEL CASE;
w JAMES CRIBLEY; DENNIS LOMBARDI;

TOD TANAKA,
Petiti0nerS7ReSp0ndentS/Defendants-AppelleeS/Cr0SS~AppellantS,

and

STEPHEN M. CASE; ALPS INVESTMENT LLC; ALPS ACQUISITION

SUB, INC.; THE STEPHEN M. CASE REVOCABLE TRUST; KA PO’E

HANA LLC; THE GROVE FARM COMPANY, INC.; HUGH M. KLEBAHN;

DONN A. CARSWELL; PAMELA W. DOHRMAN; ROBERT D. MULLINS;
WILLIAM D. PRATT;

and RANDOLPH MOORE,
Resp0ndents/DefendantS-Appellees.

(CIV. NO. 05-l-Ol66)

MICHAEL FISHER; SQOTT G. FISHER; PATRICK FISHER;
BARBARA PERRY FISHER, individually and as trustee on
behalf of the CharleS Fisher Trust,

Plaintiffs,
vS.

STEPHEN M. CASE; ALPS INVESTMENT LLC; THE STEPHEN M. CASE
REVOCABLE TRUST; KA PO’E HANA, LLC; THE GROVE FARM COMPANY, INC.;
CASE BIGELOW & LOMBARDI, a law c0rp0rati0n; DANIEL CASE; JAMES
CRIBLEY; DENNIS LOMBARDI;

and TOD TANAKA, DefendantS.
(CIV. NO.

06-l-Ol70)

CERTIORARI TO THE INTERMEDIATE\COURT OF APPEALS
7 (CIV. NOS. 05-l-Ol66 and O6-1-0l70)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
' (By: Moon, C.J., for the courtU

Petitioners/respondents/defendants-appellees/cross-
appellants Case Bigelow & Lombardi, a law corporation, Daniel
Case, James Cribley, Dennis Lombardi, and Tod Tanaka’s
application for writ of certiorari, filed May 6, 20lO, is hereby
rejected.

DATED= Honolulu, Hawai‘i, June 10, 2010l.j

George W. Playdon, Jr., and FOR THE COURT:
R. Aaron Creps (of O’Connor,

Playdon & Guben); Kevin S.
Rosen (of Gibson, Dunn &
Crutcher, Los Angeles,`CA), ief Justice

pro hac vice, for petitioners/
respondentS/defendants- “'""
appellees/cross-appellants,

on the application l

  

No. 28773 Combs v. Case Biqelow & Lombardi -- Order Rejecting
Application for writ of Certiorari

1 Considered by: Moon, C.J., Nakayama, Acoba, and Recktenwald, JJ.;
Circuit Judge Trade, in place of Duffy, J., recused.

_2_